Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Kimberly
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Ann
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Jackson
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7714
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                    19-49086-mar            Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 1 of 68         page 1
Debtor 1   Kimberly Ann Jackson                                                                      Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 31535 Sunset Dr.
                                 Beverly Hills, MI 48025
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Oakland
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101
                 19-49086-mar             Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                            Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                           Page 2 of 68                page 2
Debtor 1    Kimberly Ann Jackson                                                                          Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101
                 19-49086-mar              Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 3 of 68              page 3
Debtor 1    Kimberly Ann Jackson                                                                           Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                      Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101
                  19-49086-mar               Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                               Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 4 of 68           page 4
Debtor 1    Kimberly Ann Jackson                                                                       Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101
                  19-49086-mar              Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                             Page 5 of 68                page 5
Debtor 1    Kimberly Ann Jackson                                                                          Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Kimberly Ann Jackson
                                 Kimberly Ann Jackson                                              Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     June 18, 2019                                     Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101
                 19-49086-mar              Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                             Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                Page 6 of 68                page 6
Debtor 1   Kimberly Ann Jackson                                                                           Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Sonya N. Goll                                                  Date         June 18, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Sonya N. Goll P61136
                                Printed name

                                Stevenson & Bullock, P.L.C.
                                Firm name

                                26100 American Drive
                                Suite 500
                                Southfield, MI 48034
                                Number, Street, City, State & ZIP Code

                                Contact phone     (248)354-7906 ext. 2234                    Email address         sgoll@sbplclaw.com
                                P61136 MI
                                Bar number & State




Official Form 101
                 19-49086-mar               Doc  1 Filed 06/18/19 Entered 06/18/19 14:37:12
                                              Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                               Page 7 of 68              page 7
                                               Certificate Number: 16199-MIE-CC-032970548


                                                              16199-MIE-CC-032970548




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 14, 2019, at 8:12 o'clock PM EDT, Kimberly Ann
Jackson received from CC Advising, Inc. , an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Eastern District of Michigan, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 14, 2019                          By:      /s/Nikia Butterfield for Catherine Paurnia


                                               Name: Catherine Paurnia


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


 19-49086-mar       Doc 1    Filed 06/18/19    Entered 06/18/19 14:37:12          Page 8 of 68
 Fill in this information to identify your case:

 Debtor 1                   Kimberly Ann Jackson
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                                          Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                    Your assets
                                                                                                                                                                    Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             218,557.93

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $             218,557.93

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                    Your liabilities
                                                                                                                                                                    Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $          1,855,145.07


                                                                                                                                     Your total liabilities $                1,855,145.07


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                      0.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

                   19-49086-mar                   Doc 1            Filed 06/18/19                    Entered 06/18/19 14:37:12                                   Page 9 of 68
 Debtor 1      Kimberly Ann Jackson                                                       Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19      Entered 06/18/19 14:37:12               Page 10 of 68
 Fill in this information to identify your case and this filing:

 Debtor 1                    Kimberly Ann Jackson
                             First Name                           Middle Name                        Last Name

 Debtor 2
 (Spouse, if filing)         First Name                           Middle Name                        Last Name


 United States Bankruptcy Court for the:                     EASTERN DISTRICT OF MICHIGAN

 Case number                                                                                                                                                Check if this is an
                                                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

               No. Go to Part 2.
               Yes. Where is the property?

 1.1                                                                      What is the property? Check all that apply         Do not deduct secured claims or exemptions. Put
                                                                                                                             the amount of any secured claims on Schedule D:
                                                                                Single-family home
        Street address, if available, or other description                                                                   Creditors Who Have Claims Secured by Property.
                                                                                Duplex or multi-unit building                Current value of the      Current value of the
                                                                                                                             entire property?          portion you own?
        City                              State              ZIP Code           Condominium or cooperative                   $                         $
                                                                                Manufactured or mobile home

                                                                                Land

                                                                                Investment property

                                                                                Timeshare
                                                                                Other                                        Describe the nature of your ownership interest
                                                                          Who has an interest in the property? Check         (such as fee simple, tenancy by the entireties, or
                                                                          one                                                a life estate), if known.


                                                                                   Debtor 1 only
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only                    Check if this is community property
                                                                                   At least one of the debtors and another       (see instructions)
                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes




Official Form 106A/B                                                             Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                  19-49086-mar                      Doc 1          Filed 06/18/19                  Entered 06/18/19 14:37:12                  Page 11 of 68
 Debtor 1       Kimberly Ann Jackson                                                                                Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                     $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                  Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    misc. pots, dishware, linens, 2 couches, and books (all in storage)                                                            $500.00


                                    Art fair prints                                                                                                                $500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    I-phone 8 (phone being purchased by mother on her Verizon
                                    account)                                                                                                                       $500.00


                                    14 year old IMac laptop                                                                                                        $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Misc. clothing                                                                                                               $1,000.00


Official Form 106A/B                                                   Schedule A/B: Property                                                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                             Page 12 of 68
 Debtor 1         Kimberly Ann Jackson                                                                                          Case number (if known)

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            silver necklace                                                                                                             $150.00


                                            Diamond ring, earrings, and necklace held by Zeigler's pawn shop                                                          $2,900.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Stationary oxygen machine, portable oxygen machine - leased for
                                            debtor by her insurance company                                                                                                 $0.00


                                            Nebulizer                                                                                                                     $20.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $5,670.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                   Cash                                   $20.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Savings                                 Paypal                                                                    $0.14



                                              17.2.       Brokerage account LPL (account ending in 5338)                                                                    $6.18


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

                 19-49086-mar                           Doc 1               Filed 06/18/19                         Entered 06/18/19 14:37:12        Page 13 of 68
 Debtor 1         Kimberly Ann Jackson                                                                        Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          401K                              Nationwide                                                               $11,191.10


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
        Yes. Give specific information about them...

                                                 Copywrited script - Neurotic Detroit Vampires, 10 year old script
                                                 never published or sold                                                                                     $0.00


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



Official Form 106A/B                                                   Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                19-49086-mar                    Doc 1        Filed 06/18/19            Entered 06/18/19 14:37:12                    Page 14 of 68
 Debtor 1        Kimberly Ann Jackson                                                                                            Case number (if known)

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                          Petcalls - 2 years of salary and wages (business stopped
                                                          operating)                                                                                                         $169,000.00


                                                          Funds still owed from sale of business, DRS Services, Inc., to
                                                          Ray O'Keefe, Patrick Berry, and Justin Green                                                                        $32,000.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                  Surrender or refund
                                                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          Town Partners - former landlord. Apartment flooded with
                                                          backwash and was not properly cleaned by management,
                                                          bacteria growth resulted which caused debtor's current
                                                          medical condition                                                                                                     Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $212,217.42


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.


                                                                                                                                                                   Current value of the
                                                                                                                                                                   portion you own?
Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                19-49086-mar                     Doc 1            Filed 06/18/19                    Entered 06/18/19 14:37:12                                  Page 15 of 68
 Debtor 1        Kimberly Ann Jackson                                                                                            Case number (if known)

                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

38. Accounts receivable or commissions you already earned

        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

        No
        Yes. Describe.....




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

        No
        Yes. Describe.....



41. Inventory

        No
        Yes. Describe.....



42. Interests in partnerships or joint ventures

        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:

                                                                                                                                                         %

43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....




44. Any business-related property you did not already list

        No
        Yes. Give specific information.........




 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................



 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                19-49086-mar                     Doc 1            Filed 06/18/19                    Entered 06/18/19 14:37:12                                  Page 16 of 68
 Debtor 1         Kimberly Ann Jackson                                                                                            Case number (if known)

           Yes. Go to line 47.
                                                                                                                                                                    Current value of the
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

        No
        Yes................



48. Crops—either growing or harvested

        No
        Yes. Give specific information.....



49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

        No
        Yes................



50. Farm and fishing supplies, chemicals, and feed

        No
        Yes................



51. Any farm- and commercial fishing-related property you did not already list

        No
        Yes. Give specific information.....




 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                             HSBC unclaimed funds held by state - claim filed 6/13/19 with State                                                                   $500.00


                                             DAC Membership - membership currently in medical escrow due to
                                             medical situation and inability to pay dues - dues last paid September
                                             2018 when remainder of a credit was used to pay dues                                                                                      $0.00


                                             Charter Township of Bloomfield unclaimed property - claim filed
                                             6/13/19 with state                                                                                                                      $55.02




Official Form 106A/B                                                            Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy

                19-49086-mar                      Doc 1            Filed 06/18/19                   Entered 06/18/19 14:37:12                                   Page 17 of 68
 Debtor 1         Kimberly Ann Jackson                                                                                                  Case number (if known)


                                               American Express gift cards unclaimed funds - Debtor purchased
                                               these on her personal credit card for employees of DRS in 2012 or
                                               before as gifts from DRS, Debtor does not have the receipts for the
                                               purchases of the cards nor does she have the gift cards themselves,
                                               so she is unable to claim the funds.                                                                                              $115.49



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                    $670.51

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                               $0.00
 57. Part 3: Total personal and household items, line 15                                                      $5,670.00
 58. Part 4: Total financial assets, line 36                                                                $212,217.42
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +             $670.51

 62. Total personal property. Add lines 56 through 61...                                                    $218,557.93               Copy personal property total          $218,557.93

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $218,557.93




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy

                 19-49086-mar                       Doc 1            Filed 06/18/19                      Entered 06/18/19 14:37:12                              Page 18 of 68
 Fill in this information to identify your case:

 Debtor 1                Kimberly Ann Jackson
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      misc. pots, dishware, linens, 2                                     $500.00                                  $500.00     11 U.S.C. § 522(d)(3)
      couches, and books (all in storage)
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Art fair prints                                                     $500.00                                  $500.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      I-phone 8 (phone being purchased by                                 $500.00                                  $500.00     11 U.S.C. § 522(d)(3)
      mother on her Verizon account)
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      14 year old IMac laptop                                             $100.00                                  $100.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. clothing                                                  $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                  19-49086-mar               Doc 1           Filed 06/18/19           Entered 06/18/19 14:37:12                    Page 19 of 68
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     silver necklace                                                     $150.00                                   $150.00     11 U.S.C. § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Diamond ring, earrings, and necklace                             $2,900.00                                  $1,550.00     11 U.S.C. § 522(d)(4)
     held by Zeigler's pawn shop
     Line from Schedule A/B: 12.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Diamond ring, earrings, and necklace                             $2,900.00                                  $1,350.00     11 U.S.C. § 522(d)(5)
     held by Zeigler's pawn shop
     Line from Schedule A/B: 12.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Stationary oxygen machine, portable                                    $0.00                                     100%     11 U.S.C. § 522(d)(9)
     oxygen machine - leased for debtor
     by her insurance company                                                              100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Nebulizer                                                            $20.00                                    $20.00     11 U.S.C. § 522(d)(9)
     Line from Schedule A/B: 14.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $20.00                                    $20.00     11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Paypal                                                        $0.14                                     $0.14    11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage account: LPL (account                                        $6.18                                     $6.18    11 U.S.C. § 522(d)(5)
     ending in 5338)
     Line from Schedule A/B: 17.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K: Nationwide                                                $11,191.10                                       100%     11 U.S.C. § 522(d)(12)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K: Nationwide                                                $11,191.10                                       100%     11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401K: Nationwide                                                $11,191.10                                       100%     Patterson v Schumatte - not
     Line from Schedule A/B: 21.1                                                                                              property of the estate
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19           Entered 06/18/19 14:37:12                    Page 20 of 68
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Town Partners - former landlord.                                 Unknown                                  $25,150.00      11 U.S.C. § 522(d)(11)(D)
     Apartment flooded with backwash
     and was not properly cleaned by                                                       100% of fair market value, up to
     management, bacteria growth                                                           any applicable statutory limit
     resulted which caused debtor's
     current medical condition
     Line from Schedule A/B: 33.1

     Town Partners - former landlord.                                 Unknown                                         100%     11 U.S.C. § 522(d)(11)(E)
     Apartment flooded with backwash
     and was not properly cleaned by                                                       100% of fair market value, up to
     management, bacteria growth                                                           any applicable statutory limit
     resulted which caused debtor's
     current medical condition
     Line from Schedule A/B: 33.1

     Town Partners - former landlord.                                 Unknown                                  $11,968.66      11 U.S.C. § 522(d)(5)
     Apartment flooded with backwash
     and was not properly cleaned by                                                       100% of fair market value, up to
     management, bacteria growth                                                           any applicable statutory limit
     resulted which caused debtor's
     current medical condition
     Line from Schedule A/B: 33.1

     HSBC unclaimed funds held by state                                  $500.00                                   $500.00     11 U.S.C. § 522(d)(5)
     - claim filed 6/13/19 with State
     Line from Schedule A/B: 53.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Charter Township of Bloomfield                                       $55.02                                    $55.02     11 U.S.C. § 522(d)(5) 55.02
     unclaimed property - claim filed
     6/13/19 with state                                                                    100% of fair market value, up to
     Line from Schedule A/B: 53.3                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19           Entered 06/18/19 14:37:12                    Page 21 of 68
 Fill in this information to identify your case:

 Debtor 1                Kimberly Ann Jackson
                         First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                  19-49086-mar               Doc 1           Filed 06/18/19     Entered 06/18/19 14:37:12                      Page 22 of 68
 Fill in this information to identify your case:

 Debtor 1                   Kimberly Ann Jackson
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          American Express                                        Last 4 digits of account number         3006                                                        $7,570.22
              Nonpriority Creditor's Name
              PO Box 0001                                             When was the debt incurred?             2013-2018
              Los Angeles, CA 90096
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   credit card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              31782                                                Best Case Bankruptcy

                  19-49086-mar                 Doc 1         Filed 06/18/19                 Entered 06/18/19 14:37:12                            Page 23 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.2      Bank of America                                            Last 4 digits of account number       6680                                           $22,000.00
          Nonpriority Creditor's Name
          PO Box 15019                                               When was the debt incurred?           2013-2018
          Wilmington, DE 19850-5019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.3      Capital One                                                Last 4 digits of account number       0681                                             $2,585.45
          Nonpriority Creditor's Name
          PO Box 70886                                               When was the debt incurred?           2015-2018
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.4      Capital One                                                Last 4 digits of account number       3468                                             $3,708.34
          Nonpriority Creditor's Name
          PO Box 6492                                                When was the debt incurred?           2016-2019
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 24 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.5      Citizens Bank                                              Last 4 digits of account number       6725                                             $2,110.22
          Nonpriority Creditor's Name
          PO Box 52010                                               When was the debt incurred?           2015-2016
          Providence, RI 02940
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.6      Comcast                                                    Last 4 digits of account number       6776                                               $282.87
          Nonpriority Creditor's Name
          640 N. Saginaw Street                                      When was the debt incurred?           2016
          Pontiac, MI 48342
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   utility services


 4.7      Comerica                                                   Last 4 digits of account number       9862                                           $11,537.31
          Nonpriority Creditor's Name
          Cardmember Service                                         When was the debt incurred?           2015-2018
          P.O. Box 790408
          Saint Louis, MO 63179-0408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 25 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.8      Department of Treasury                                     Last 4 digits of account number       1121                                           $29,092.98
          Nonpriority Creditor's Name
          Internal Revenue Service                                   When was the debt incurred?           2015-2017
          7850 SW 6th Ct
          Stop 5340
          Plantation, FL 33324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         withholding taxes for business debtor sold
                                                                                         interest in in 2014 - but remained, on paper,
              Yes                                                       Other. Specify   as president until 2016


 4.9      Department of Treasury                                     Last 4 digits of account number       8965                                           $35,972.93
          Nonpriority Creditor's Name
          Internal Revenue Service                                   When was the debt incurred?           2015-2016
          7850 SW 6th Ct
          Stop 5340
          Plantation, FL 33324
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         withholding taxes for business debtor was
                                                                                         the President/Secretary/Treasurer/Direct of
              Yes                                                       Other. Specify   in 2012 and 2013




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 26 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.1
 0        DMC                                                        Last 4 digits of account number       7811                                               $371.41
          Nonpriority Creditor's Name
          Harper University Hospital                                 When was the debt incurred?           2015
          Department 5311
          Carol Stream, IL 60122-5311
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services


 4.1
 1        Dr. David Spurling                                         Last 4 digits of account number                                                          $168.50
          Nonpriority Creditor's Name
          c/o Pinnacle Dermatology                                   When was the debt incurred?           2018
          33301 Woodward Ave.
          Birmingham, MI 48009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services


 4.1
 2        Harper Hutzel Hospital                                     Last 4 digits of account number       7811                                               $371.41
          Nonpriority Creditor's Name
          Dept. 83601                                                When was the debt incurred?           2015
          PO Box 55000
          Detroit, MI 48255
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 27 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.1
 3        Justin Green                                               Last 4 digits of account number                                                    $1,600,000.00
          Nonpriority Creditor's Name
          5239 Farmridge Lane                                        When was the debt incurred?           2016
          Grand Blanc, MI 48439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   judgment


 4.1
 4        Kabbage Inc.                                               Last 4 digits of account number                                                      $32,000.00
          Nonpriority Creditor's Name
          730 Peachtree St NE #350                                   When was the debt incurred?           2018
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   personal guarantee of business debt


 4.1
 5        Laboratory Corporation of America                          Last 4 digits of account number       9A17                                               $275.62
          Nonpriority Creditor's Name
          PO Box 2240                                                When was the debt incurred?           2015
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 28 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.1
 6        Legal Stream Inc                                           Last 4 digits of account number       4700                                             $5,554.58
          Nonpriority Creditor's Name
          15280 METCALF AVE                                          When was the debt incurred?           2016
          Shawnee Mission, KS 66223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   collection services


 4.1      Michigan Institute for Advanced
 7        Surgery                                                    Last 4 digits of account number       5020                                               $432.65
          Nonpriority Creditor's Name
          PO Box 636287                                              When was the debt incurred?           2016-2019
          Cincinnati, OH 45263-6287
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services


 4.1
 8        Michigan Resonance Imaging                                 Last 4 digits of account number       7097                                               $400.00
          Nonpriority Creditor's Name
          355 Barclay Circle Suite A                                 When was the debt incurred?           2016
          Rochester, MI 48307
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 29 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.1
 9        Oxford Bank                                                Last 4 digits of account number       53ck                                             Unknown
          Nonpriority Creditor's Name
          60 S. Washington                                           When was the debt incurred?           2016
          P.O. Box 17
          Oxford, MI 48371
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   judgment


 4.2
 0        Paypal                                                     Last 4 digits of account number       6057                                             $1,825.62
          Nonpriority Creditor's Name
          PO Box 71202                                               When was the debt incurred?           2017-2018
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card


 4.2
 1        Quickbooks                                                 Last 4 digits of account number                                                      $12,000.00
          Nonpriority Creditor's Name
          c/o Intuit Inc                                             When was the debt incurred?           2018
          2632 Marine Way Mountain View
          Mountain View, CA 94043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible personal guarantee




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 30 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.2
 2        Riverfront Apartements                                     Last 4 digits of account number                                                        $6,000.00
          Nonpriority Creditor's Name
          250 Riverfront Dr                                          When was the debt incurred?           2016
          Detroit, MI 48226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         debtor gave 30 days notice and made
                                                                                         substantial upgrades to apartment,
                                                                                         however creditor alleged she did not
                                                                                         provide adequate notice, kept her security
                                                                                         deposit, and made claims for rent for after
              Yes                                                       Other. Specify   she moved out


 4.2
 3        Square                                                     Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          1455 Market Street                                         When was the debt incurred?           2018
          San Francisco, CA 94103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible personal guarantee


 4.2
 4        St. Joseph Mercy Oakland                                   Last 4 digits of account number       8214                                             $4,169.52
          Nonpriority Creditor's Name
          44405 Woodward Avenue                                      When was the debt incurred?           2018
          Pontiac, MI 48341-5023
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 31 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.2
 5        Stroble & Sharp                                            Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          300 E. Long Lake Rd., Ste. 200                             When was the debt incurred?           2016
          Bloomfield Hills, MI 48304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   attorney fees


 4.2
 6        TG Investment Capital Inc.                                 Last 4 digits of account number       92CK                                             Unknown
          Nonpriority Creditor's Name
          140 E 2nd St                                               When was the debt incurred?           2014
          Flint, MI 48502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   judgment


 4.2
 7        Three C's Landscaping                                      Last 4 digits of account number                                                        $5,554.58
          Nonpriority Creditor's Name
          32124 Utica Rd                                             When was the debt incurred?           2016
          Fraser, MI 48026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   landscaping services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                         Page 32 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 4.2
 8         Town Partners, LLC                                        Last 4 digits of account number                                                                Unknown
           Nonpriority Creditor's Name
           1514 Washington Blvd                                      When was the debt incurred?           2018
           Detroit, MI 48226
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         judgment - Debtor never received notice of
                                                                                         lawsuit until long after judgment entered -
              Yes                                                       Other. Specify   no proper service


 4.2
 9         Wells Fargo                                               Last 4 digits of account number       5297                                                   $11,160.86
           Nonpriority Creditor's Name
           MAC M 8235-040                                            When was the debt incurred?           2015
           700 Vista Dr.
           West Des Moines, IA 50266
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   credit card

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing                                        Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th St                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 9004
 Renton, WA 98057
                                                               Last 4 digits of account number                  8161

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Drs Services Inc.                                             Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 298 South Old Woodward                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Birmingham, MI 48009
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FBCS Inc.                                                     Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 330 S. Warminster Rd., Ste. 353                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Hatboro, PA 19040
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                           Page 33 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genessee County Circuit Court                                 Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 900 S. Saginaw St., Ste 200                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Flint, MI 48502
                                                               Last 4 digits of account number                  92CK

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC System                                                     Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 444 Highway 96 East                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 64794
 Saint Paul, MN 55164-0794
                                                               Last 4 digits of account number                  2149

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Justin Green                                                  Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 12150 Riverbend Dr.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Grand Blanc, MI 48439
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Justin Green                                                  Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 726 Collingwood Dr.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Davison, MI 48423
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Laura S. Faussie                                              Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Fraser Trebilcock, Davis &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Dunlap, P
 One Woodward Ave., Ste. 1550
 Detroit, MI 48226
                                                               Last 4 digits of account number                  53CK

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Offices of Timothy M. Sullivan                            Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 25651 Detroit Rd., Ste. 203                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44145
                                                               Last 4 digits of account number                  8972

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Law Offices of Timothy M. Sullivan                            Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 25651 Detroit Rd., Ste. 203                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44145
                                                               Last 4 digits of account number                  8736

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPAS Inc.                                                     Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 99400                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40269
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Retrieval-Masters Creditors Bureau,                           Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 4 Westchester Plaza, Suite 110
 Elmsford, NY 10523
                                                               Last 4 digits of account number                  1799

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RMCB Collection Agency                                        Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4 Westchester Plaza, Suite 110                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Elmsford, NY 10523
                                                               Last 4 digits of account number                  8781

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Third Judicial Circuit Court                                  Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2 Woodward Ave.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Detroit, MI 48226

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19               Entered 06/18/19 14:37:12                           Page 34 of 68
 Debtor 1 Kimberly Ann Jackson                                                                           Case number (if known)

                                                               Last 4 digits of account number                    53CK

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 United Collect Bureau, Inc.                                   Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5620 Southwyck Blvd., Ste. 206                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Toledo, OH 43614
                                                               Last 4 digits of account number                    3724

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                1,855,145.07

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                1,855,145.07




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

                19-49086-mar                  Doc 1          Filed 06/18/19               Entered 06/18/19 14:37:12                           Page 35 of 68
 Fill in this information to identify your case:

 Debtor 1                  Kimberly Ann Jackson
                           First Name                         Middle Name               Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name               Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                       State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  19-49086-mar                 Doc 1           Filed 06/18/19          Entered 06/18/19 14:37:12                 Page 36 of 68
 Fill in this information to identify your case:

 Debtor 1                   Kimberly Ann Jackson
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Drs Housecalls PC                                                                    Schedule D, line
                300 E LONG LAKE RD STE 200                                                           Schedule E/F, line  4.9
                c/o PAUL M KAVANAUGH, resident agent
                                                                                                     Schedule G
                Baldwin, MI 49304
                                                                                                   Department of Treasury



    3.2         Drs Services Inc.                                                                    Schedule D, line
                298 South Old Woodward                                                               Schedule E/F, line     4.13
                Birmingham, MI 48009
                                                                                                     Schedule G
                                                                                                   Justin Green



    3.3         Drs Services Inc.                                                                    Schedule D, line
                298 South Old Woodward                                                               Schedule E/F, line   4.26
                Birmingham, MI 48009
                                                                                                     Schedule G
                                                                                                   TG Investment Capital Inc.




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                  19-49086-mar                   Doc 1           Filed 06/18/19   Entered 06/18/19 14:37:12            Page 37 of 68
 Debtor 1 Kimberly Ann Jackson                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                          Column 2: The creditor to whom you owe the debt
                                                                                              Check all schedules that apply:
    3.4      Drs Services Inc.                                                                   Schedule D, line
             298 South Old Woodward                                                              Schedule E/F, line   4.25
             Birmingham, MI 48009
                                                                                                 Schedule G
                                                                                              Stroble & Sharp



    3.5      Petcalls Management, LLC                                                           Schedule D, line
             1514 Washington Ave., Ste. 202                                                     Schedule E/F, line    4.21
             Detroit, MI 48226
                                                                                                Schedule G
                                                                                              Quickbooks



    3.6      Petcalls Management, LLC                                                           Schedule D, line
             1514 Washington Ave., Ste. 202                                                     Schedule E/F, line    4.23
             Detroit, MI 48226
                                                                                                Schedule G
                                                                                              Square



    3.7      Petcalls Management, LLC                                                           Schedule D, line
             1514 Washington Ave., Ste. 202                                                     Schedule E/F, line    4.14
             Detroit, MI 48226
                                                                                                Schedule G
                                                                                              Kabbage Inc.




Official Form 106H                                                        Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19   Entered 06/18/19 14:37:12           Page 38 of 68
Fill in this information to identify your case:

Debtor 1                      Kimberly Ann Jackson

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       EASTERN DISTRICT OF MICHIGAN

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I
                 19-49086-mar            Doc 1      Filed 06/18/19Schedule I: Your Income
                                                                     Entered     06/18/19 14:37:12                      Page 39 of 68           page 1
Debtor 1   Kimberly Ann Jackson                                                                  Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              N/A = $             0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $            0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
            19-49086-mar             Doc 1       Filed 06/18/19Schedule I: Your Income
                                                                  Entered     06/18/19 14:37:12                              Page 40 of 68         page 2
Fill in this information to identify your case:

Debtor 1                 Kimberly Ann Jackson                                                              Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    EASTERN DISTRICT OF MICHIGAN                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
            19-49086-mar                  Doc 1     Filed 06/18/19                 Entered 06/18/19 14:37:12                    Page 41 of 68
Debtor 1     Kimberly Ann Jackson                                                                      Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                    0.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                    0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                    0.00
      6d. Other. Specify:                                                                    6d. $                                                    0.00
7.    Food and housekeeping supplies                                                           7. $                                                   0.00
8.    Childcare and children’s education costs                                                 8. $                                                   0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                   0.00
10.   Personal care products and services                                                    10. $                                                    0.00
11.   Medical and dental expenses                                                            11. $                                                    0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                    0.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                    0.00
14.   Charitable contributions and religious donations                                       14. $                                                    0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                             0.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                             0.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                     0.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                                    0.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
           19-49086-mar                Doc 1         Filed 06/18/19              Entered 06/18/19 14:37:12                         Page 42 of 68
 Fill in this information to identify your case:

 Debtor 1                    Kimberly Ann Jackson
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Kimberly Ann Jackson                                                  X
              Kimberly Ann Jackson                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date       June 18, 2019                                                  Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                  19-49086-mar               Doc 1           Filed 06/18/19        Entered 06/18/19 14:37:12                   Page 43 of 68
 Fill in this information to identify your case:

 Debtor 1                 Kimberly Ann Jackson
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                            Dates Debtor 2
                                                                lived there                                                                    lived there
        1514 Washington Blvd., Apt 202                          From-To:                        Same as Debtor 1                                  Same as Debtor 1
        Detroit, MI 48226                                       6/1/16 - 8/1/18                                                                From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                  19-49086-mar               Doc 1           Filed 06/18/19            Entered 06/18/19 14:37:12                      Page 44 of 68
 Debtor 1      Kimberly Ann Jackson                                                                        Case number (if known)



5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19            Entered 06/18/19 14:37:12                     Page 45 of 68
 Debtor 1      Kimberly Ann Jackson                                                                        Case number (if known)



 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                           Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                         Value of the
                                                                                                                                                              property
                                                                Explain what happened
       Advance Merchant Services, LLC                           Paypal Account                                                12/18                         $1,500.00
       c/o Vadimo Serebro Esq.                                  account was linked to business account for
       55 Broadway, 3d Fl                                       Petcalls as payments for the business were
       New York, NY 10006                                       made out of the account. Even though the
                                                                funds in the Payal account belonged to the
                                                                debtor, the account was seized by a
                                                                creditor for Petcalls that she was not
                                                                personally liable on.

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19             Entered 06/18/19 14:37:12                      Page 46 of 68
 Debtor 1      Kimberly Ann Jackson                                                                        Case number (if known)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Kitchen aid mixer, Quisinart,                        no - insurance had lapsed due to inability to                     10/20/18               $10,000.00
       artwork, stereo and speakers, 2                      pay due to illness and loss of income - value
       computers, steak knifes,                             of property was between $10,000.00 and
       japanese square sushi bowls,                         $15,000.00.
       chopsticks, a couch, a chair, art
       supplies, liquor, wine, and 2
       bottles of champagne

       all of debtor's high end items
       were stolen from Debtor's
       apartment while she was ill


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Stevenson & Bullock, P.L.C.                                   Attorney Fees                                            6/5/19                     $250.00
       26100 American Drive
       Suite 500
       Southfield, MI 48034
       sgoll@sbplclaw.com
       debtor's mother

       Stevenson & Bullock, P.L.C.                                   $750.00 Attorney Fees and $335.00                        6/13/19                   $1,000.00
       26100 American Drive                                          filing fee
       Suite 500
       Southfield, MI 48034
       sgoll@sbplclaw.com
       debtor's mother

       CC Advising                                                                                                            6/14/19                        $9.76

       Debtor's mother



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19            Entered 06/18/19 14:37:12                        Page 47 of 68
 Debtor 1      Kimberly Ann Jackson                                                                        Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Zeidmans Pawn                                                 Diamond ring, earrings and                 $2,900.00                       3/18
       2669 Gratiot St.                                              necklace
       Detroit, MI                                                   $2,900.00

       none

       Unknown                                                       Miscellaneous items sold                   $667.26                         2018-2019
                                                                     online ($36 from Poshmark
                                                                     sale of jacket, $631.26 from
                                                                     EBay for misc. clothing)

       Hips (resale shop)                                            Misc. clothing                             $25.00                          1/19
       Clawson, MI



       Regeneration (resale shop)                                    Misc. clothing                             $100                            12/18 - 2/19
       Woodward
       Ferndale, MI



       resale shop                                                   Music CDs                                  $40.00                          12/18 or 1/19




19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19            Entered 06/18/19 14:37:12                      Page 48 of 68
 Debtor 1      Kimberly Ann Jackson                                                                          Case number (if known)



 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was          Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Paypay                                                   XXXX-                             Checking              12/18 - funds                 $1,500.00
                                                                                                  Savings               were seized by
                                                                                                                        creditor of
                                                                                                  Money Market
                                                                                                                        former business
                                                                                                  Brokerage
                                                                                                                        debtor worked
                                                                                                  Other                 for, account was
                                                                                                                        closed by Paypal
                                                                                                                        after seizure


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?              Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access              Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Uhaul                                                         Debtor, Debtor's mother                 misc. pots, dishware, linens,        No
       899 W. Baltimore                                              Nancy Jackson - storage                 2 couches, and books                 Yes
       Detroit, MI 48202                                             unit is rented and paid by
                                                                     Debtor's mother


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                  Describe the property                         Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)


 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19                Entered 06/18/19 14:37:12                  Page 49 of 68
 Debtor 1      Kimberly Ann Jackson                                                                             Case number (if known)



      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Drs Services, Inc.                                       Physicians Home Health Care                          EIN:       XX-XXXXXXX
       298 S. Old Woodward                                      Services
       Birmingham, MI 48009                                                                                          From-To    1998 - 2016


       Petcalls Management, LLC                                 vetrinarian home care services -                     EIN:       XX-XXXXXXX
       1514 Washington Ave., Ste. 202                           director/officer - no ownership
       Detroit, MI 48226                                        interest                                             From-To    6/9/16 - 10/31/18




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

               19-49086-mar                   Doc 1          Filed 06/18/19                Entered 06/18/19 14:37:12                     Page 50 of 68
 Debtor 1      Kimberly Ann Jackson                                                                        Case number (if known)



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Kimberly Ann Jackson
 Kimberly Ann Jackson                                                    Signature of Debtor 2
 Signature of Debtor 1

 Date      June 18, 2019                                                 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

                19-49086-mar                   Doc 1         Filed 06/18/19            Entered 06/18/19 14:37:12                    Page 51 of 68
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      Kimberly Ann Jackson                                                                                                            Case No.
                                                                                                  Debtor(s)                                 Chapter       7


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [X]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              1,000.00
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .              1,000.00
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        0.00
            [ ]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

             B.           The undersigned shall bill against the retainer at an hourly rate of $ . [Or attach firm hourly rate schedule.] Debtor(s) have
                          agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $ 335.00 of the filing fee has been paid.
            4.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, except as noted
                   on the attached fee agreement.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:

6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:        June 18, 2019                                                                                             /s/ Sonya N. Goll
                                                                                                                         Attorney for the Debtor(s)
                                                                                                                         Sonya N. Goll P61136
                                                                                                                         Stevenson & Bullock, P.L.C.
                                                                                                                         26100 American Drive
                                                                                                                         Suite 500
                                                                                                                         Southfield, MI 48034
                                                                                                                         (248)354-7906 ext. 2234 sgoll@sbplclaw.com

 Agreed:       /s/ Kimberly Ann Jackson
               Kimberly Ann Jackson
               Debtor                                                                                                    Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

               19-49086-mar                    Doc 1            Filed 06/18/19                    Entered 06/18/19 14:37:12                               Page 52 of 68
                  CHAPTER 7 ATTORNEY FEE AND COST AGREEMENT


       The undersigned, Kimberly A. Jackson (“You” or “your”), retain the law firm of Stevenson &
Bullock, P.L.C. (the firm and its attorneys shall both individually and collectively referred to as “S&B”
or “we”) as her attorney for the purposes of representation incident to a Chapter 7 bankruptcy case.

        1.     The attorney fee for representation in a Chapter 7 bankruptcy proceeding (up to and
including the 341 Meeting of Creditors) shall be as follows: $1,000.00, plus $335.00 filing fee. You
shall pay S&B $1,000.00, prior to filing the conversion, plus the conversion fee of $335.00.

       The services to be provided shall include office and telephonic conferences, initial document
review and the preparation of the Schedules, Verification of Creditor Matrix, Creditor Address Matrix,
Means Test, Statement of Intent, and attendance at the First Meeting of Creditors.

       The above-referenced fees do not include debtor education fees. You are individually
responsible for debtor education fees.

       We will not defend You in ANY LITIGATION, including adversary proceedings relating
to your discharge or the dischargeability of a particular debt, unless we are retained by separate
written agreement signed by You and S&B. You understand that you will have to seek separate
counsel relating to filing lawsuits or counter-claims (and appeals) in any pending or future action.

       YOU ACKNOWLEDGE THAT YOU UNDERSTAND THAT S&B will not defend you in
ANY LITIGATION, including adversary proceedings relating to your discharge or the
dischargeability of a particular debt, unless we are retained by separate written agreement signed
by You and S&B. YOU ACKNOWLEDGE THAT YOU UNDERSTAND THAT You will have to
seek separate counsel relating to filing lawsuits or counter-claims (and appeals) in any pending or
future action.

       After the 11 U.S.C. 341 Meeting, you will be billed on an hourly basis at S&B’s prevailing
hourly rates which as of July 1, 2011 are as follows: Michael A. Stevenson - $375.00; Charles D.
Bullock - $350.00; Kimberly A. Bedigian - $300.00; Ernest M. Hassan, III - $275.00; Sonya N. Goll-
$300.00; Elliot Crowder - $275.00; Michelle Stephenson - $300.00; Paralegals - $100.00, Legal
Assistants- $95.00. You are responsible for all costs and expenses incurred on your behalf.

        You will be billed on a monthly basis. Payment is due within twenty (20) days of invoice.
Failure to pay your bill timely will be grounds to withdraw from your case and any other matter in
which we have been retained to represent you.

        2.       By executing this agreement, the undersigned acknowledges that all information related
to her assets, liabilities, and other related financial information must be disclosed on her bankruptcy
petition and schedules. The undersigned agrees to disclose to the attorney and the Court all of this


                                              Page 1 of 6



    19-49086-mar        Doc 1    Filed 06/18/19      Entered 06/18/19 14:37:12         Page 53 of 68
information.

       3.      Prior to filing a bankruptcy petition under the Bankruptcy Code, it is a requirement
(under 11 U.S.C. § 109(h)) that the undersigned receive a briefing that outlines the opportunities for
available credit counseling and assistance in making a budget analysis from an approved nonprofit
budget and credit counseling agency. The undersigned is responsible for obtaining this counseling and
acquiring a certificate for undergoing the counseling and is responsible for the costs/fees associated
with this counseling that is not a part of this fee agreement. The certificate of completion must be
submitted with your bankruptcy petition or your case may be dismissed.

        4.      It is also a requirement of the Bankruptcy Code (11 U.S.C. § 727(a)(11)) that every
debtor complete a personal financial management course by an approved agency. The undersigned is
responsible for obtaining this counseling and acquiring a certificate for undergoing the counseling and
is responsible for the costs/fees associated with this counseling that is not a part of this fee agreement.
A certificate of completion must be submitted to show that You have completed a personal
financial management course or You will not receive a discharge of your debts.

        5.      It is a requirement under the Bankruptcy Code (11 U.S.C. § 521(e)) that a debtor (You)
shall provide not later than seven (7) days before the date set forth the first meeting of creditors, to the
trustee a copy of the Federal income tax return required under applicable law (or at the election of the
debtor, a transcript of such return) for the most recent tax year ending immediately before the
commencement of the case and for which a Federal income tax return was filed and to any creditor that
timely requests such copy. If You fail to comply with the aforementioned requirements, the court
SHALL dismiss the case unless You demonstrate that the failure to so comply is due to
circumstances beyond your control.

        6.     The undersigned understands that on the request of any party in interest in the
anticipated bankruptcy case, the undersigned must submit ALL federal tax returns due while the case is
pending which may mean any previous tax return(s) (for previous year(s)) that remain unfiled. The
undersigned agrees to comply with any such request and understands that the anticipated
bankruptcy case may be dismissed for failure to comply with any such request. YOU HAVE
ADVISED ME THAT, TO THE BEST OF YOUR KNOWLEGDE, ALL REQUIRED
OUTSTANDING TAX RETURNS HAVE BEEN FILED. YOU ARE GOING TO FURTHER
CONFIRM THIS WITH AN ACCOUNTANT. IN THE EVENT ANY REQUIRED
OUTSTANDING TAX RETURNS HAVE NOT BEEN FILED, YOU UNDERSTAND AND
AGREE TO IMMEDIATELY UNDERTAKE THE PREPARATION AND FILING OF SUCH
RETURNS AND FORWARD A COPY TO S&B AND YOUR CHAPTER 7 TRUSTEE AND
ANY PARTY LAWFULLY REQUESTING THE SAME.

        7.      The undersigned understands that copies of all documents (i.e. advices, pay stubs, copies
of checks, or other evidence of payment) showing income received in the 60-day period prior to the
date of the bankruptcy filing must be supplied prior to the bankruptcy filing or risks the dismissal of the
bankruptcy case.



                                               Page 2 of 6



    19-49086-mar        Doc 1     Filed 06/18/19      Entered 06/18/19 14:37:12          Page 54 of 68
        8.      The undersigned understands that she must take certain actions with respect to collateral
associated with secured debts within 30 days of the 11 U.S.C. § 341 Meeting. These actions include the
surrender, reaffirmation, or redemption of collateral pursuant to the Statement of Intention that is filed
in the anticipated bankruptcy case.

        9.     The undersigned understands that reaffirmation of a secured debt requires the
concurrence of the attorney for the debtor (You) unless a motion is filed with the court and Court
approval is obtained. The attorney will make an independent decision on whether a reaffirmation is
reasonable and in the best interest of the undersigned. It is understood that S&B (and its attorneys) may
refuse to execute a reaffirmation agreement. If this happens, the undersigned could lose the property
which secures the debt to, among other things, foreclosure.

       10.     The undersigned understands that she must disclose to the attorney any and all prior
bankruptcy filings in any jurisdiction whether or not any prior case was dismissed or discharged. The
undersigned understands that the Automatic Stay protections granted by 11 U.S.C. § 362 are dependent
upon the existence of prior bankruptcy filings. In addition, the undersigned understands that in order to
exempt any equity in real property used as a residence by her, that it is a requirement that she be
domiciled at the residence for the last two years.

        11.    Attorney agrees to diligently perform the above services and pursue the interests of the
client; however, You understand that NO RESULTS ARE GUARANTEED.

         12.     The undersigned understands that all payments on secured debts must continue and be
current to avoid the potential loss/repossession of the collateral, whether or not billing notices are being
sent to the undersigned by any such secured creditor after the bankruptcy filing. Creditor may have a
right to seek to foreclose or repossess your property which acts as collateral (house and cars) if You are
not current with your payments to such creditors (e.g., mortgage company and credit union holding
secured claims).

        13.     You acknowledge that You have been advised that by filing Chapter 7 bankruptcy any
foreclosure sale may only be temporarily stayed (as briefly as thirty (30) days). A secured creditor
(mortgage company) has the ability to file a motion for relief from the automatic stay. If the Court
grants the relief sought in the motion (giving the mortgage company the ability to foreclose on the real
property), You could lose the property as if the bankruptcy case had not been filed. It is understood that
S&B will not assist with You attempting to obtain financing.

      14.    S&B will not represent You, in any capacity, with any tax matters with the Internal
Revenue Service or the State of Michigan. YOU ACKNOWLEDGE THAT YOU HAVE BEEN
ADVISED TO SEEK SEPARATE COUNSEL RELATING TO THESE MATTERS.

    15.  YOU UNDERSTAND THAT YOU CANNOT SELL, SETTLE OR REFINANCE
ANYTHING WHICH IS PROPERTY OF YOUR BANKRUPTCY ESTATE, DURING THE
BANKRUPTCY CASE, WITHOUT COURT AUTHORIZATION.



                                               Page 3 of 6



    19-49086-mar        Doc 1     Filed 06/18/19      Entered 06/18/19 14:37:12          Page 55 of 68
        16.    You understand that if You have claims or causes of action (filed or simply
potential claims or causes of action that You are not sure about) against ANYONE You MUST
list them on your bankruptcy schedules in writing or You may be forever barred from bringing
such claims.

      17.    You authorize S&B to discuss the fact that You intend on filing (or have filed)
bankruptcy with your creditors, collectors and any interest party. S&B shall keep You
reasonably apprised of the status or contact with each party.

         18.     Records Retention. Any materials belonging to You will be returned at the conclusion
of this engagement, upon reasonable request. Following this engagement, S & B will retain our files
relating to this matter for a period of four years, after which time the files will be destroyed unless we
receive written instructions from You to the contrary. A reasonable charge might be imposed for any
special requests pertaining to disposition or handling of our files.

        19.     Right to withdraw from representation. S & B reserves the right to withdraw from
this representation in the event that S&B is not reimbursed for costs incurred and/or services rendered
under the terms of this letter agreement or You fail to fulfill any obligation to S&B and the Court, to the
extent required, permits such withdrawal.

        20.     Attorney Fees and Costs. In the event any legal proceedings are instituted by or on
behalf of S&B to collect any amounts due from You for unpaid bills, S&B shall be entitled to recover
its reasonable attorney fees and costs incurred in any and all such proceedings.

       21.    YOU UNDERSTAND THAT YOU HAVE READ AND UNDERSTAND L.B.R.
2003-2 (E.D.M.). You understand that is your responsibility to take reasonable steps to obtain
and to the extent such documents are obtained and in your possession to have available at the
meeting of creditors, neatly arranged, all of the items that are listed in L.B.R. 2003-2 (E.D.M.).
L.B.R. 2003-2 (E.D.M.) HAS BEEN ATTACHED TO THIS AGREEMENT.

        22.     Whole Agreement. This letter constitutes the entire agreement between the parties and
shall be deemed to supersede and cancel any other agreements between the parties relating to S & B
rendering legal services on behalf of You. None of the previous and contemporaneous negotiations
shall be used by any of the parties to construe or affect the validity of this letter. Each party
acknowledges that no representation, inducement, or condition not set forth in this letter has been made
or relied on by either party. This written Agreement supersedes all earlier oral or written agreements
between Attorney and Client




                                               Page 4 of 6



    19-49086-mar        Doc 1     Filed 06/18/19      Entered 06/18/19 14:37:12         Page 56 of 68
AGREED:
                                                Stevenson & Bullock, P.L.C.

/s/ Kimberly A. Jackson_____________            _/s/ Sonya N. Goll________________
Kimberly A. Jackson                             By: Sonya N. Goll

Dated: June 18, 2019                            Date: June 18, 2019




                                         Page 5 of 6



    19-49086-mar       Doc 1   Filed 06/18/19    Entered 06/18/19 14:37:12    Page 57 of 68
Rule 2003-2 Debtor’s Documents at the Meeting of Creditors
In a case under chapter 7, 12 or 13, or in an individual case under chapter 11, to the extent they
are in the debtor’s possession or are readily available, the debtor shall have available at the meeting
of creditors, neatly arranged, all of the following for one year prepetition:
(a) Documents to support all entries on schedule I, other than previously provided payment advices
and tax returns;
(b) Documents to support all entries on schedule J, including canceled checks, paid bills or other
proof of expenses;
(c) Certificates of title (originals if available, otherwise copies) for currently owned titled assets,
including vehicles, boats and mobile homes (regardless of when acquired);
(d) A current statement from each secured creditor stating the amount owed;
(e) Originals of bank books, check registers, other financial accounts, bonds, stock certificates, and
bank, brokerage and credit card statements;
(f) Copies of leases, mortgages, deeds and land contracts (These documents shall be provided for
the time period six years prepetition.);
(g) Copies of life insurance policies either owned by the debtor or insuring the debtor’s life;
(h) Current property tax statements;
(i) Asset appraisals;
(j) Keys to non-exempt buildings and vehicles;
(k) Divorce judgments and property settlement agreements;
(l) Casualty insurance policies;
(m) Documents establishing the scheduled amounts of joint debts, if the debtor claims an entireties
exemption;
(n) The name, address and telephone number of each holder of a Domestic Support Obligation; and
(o) Any other specific document requested by the trustee relating to the schedules or statement of
financial affairs, if requested in writing at least 7 days before the first meeting of creditors.




                                              Page 6 of 6



    19-49086-mar       Doc 1     Filed 06/18/19     Entered 06/18/19 14:37:12         Page 58 of 68
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19     Entered 06/18/19 14:37:12                Page 59 of 68
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19     Entered 06/18/19 14:37:12                Page 60 of 68
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19     Entered 06/18/19 14:37:12               Page 61 of 68
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19     Entered 06/18/19 14:37:12               Page 62 of 68
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      Kimberly Ann Jackson                                                                    Case No.
                                                                                  Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: June 18, 2019                                                   /s/ Kimberly Ann Jackson
                                                                       Kimberly Ann Jackson
                                                                       Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

               19-49086-mar                  Doc 1           Filed 06/18/19       Entered 06/18/19 14:37:12    Page 63 of 68
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American Express
                       PO Box 0001
                       Los Angeles, CA 90096


                       Bank of America
                       PO Box 15019
                       Wilmington, DE 19850-5019


                       Capital One
                       PO Box 70886
                       Charlotte, NC 28272


                       Capital One
                       PO Box 6492
                       Carol Stream, IL 60197


                       Citizens Bank
                       PO Box 52010
                       Providence, RI 02940


                       Comcast
                       640 N. Saginaw Street
                       Pontiac, MI 48342


                       Comerica
                       Cardmember Service
                       P.O. Box 790408
                       Saint Louis, MO 63179-0408


                       Convergent Outsourcing
                       800 SW 39th St
                       PO Box 9004
                       Renton, WA 98057


                       Department of Treasury
                       Internal Revenue Service
                       7850 SW 6th Ct
                       Stop 5340
                       Plantation, FL 33324


                       DMC
                       Harper University Hospital
                       Department 5311
                       Carol Stream, IL 60122-5311



    19-49086-mar   Doc 1   Filed 06/18/19   Entered 06/18/19 14:37:12   Page 64 of 68
                   Dr. David Spurling
                   c/o Pinnacle Dermatology
                   33301 Woodward Ave.
                   Birmingham, MI 48009


                   Drs Housecalls PC
                   300 E LONG LAKE RD STE 200
                   c/o PAUL M KAVANAUGH, resident agent
                   Baldwin, MI 49304


                   Drs Services Inc.
                   298 South Old Woodward
                   Birmingham, MI 48009


                   FBCS Inc.
                   330 S. Warminster Rd., Ste. 353
                   Hatboro, PA 19040


                   Genessee County Circuit Court
                   900 S. Saginaw St., Ste 200
                   Flint, MI 48502


                   Harper Hutzel Hospital
                   Dept. 83601
                   PO Box 55000
                   Detroit, MI 48255


                   IC System
                   444 Highway 96 East
                   PO Box 64794
                   Saint Paul, MN 55164-0794


                   Justin Green
                   5239 Farmridge Lane
                   Grand Blanc, MI 48439


                   Justin Green
                   12150 Riverbend Dr.
                   Grand Blanc, MI 48439


                   Justin Green
                   726 Collingwood Dr.
                   Davison, MI 48423




19-49086-mar   Doc 1   Filed 06/18/19   Entered 06/18/19 14:37:12   Page 65 of 68
                   Kabbage Inc.
                   730 Peachtree St NE #350
                   Atlanta, GA 30308


                   Laboratory Corporation of America
                   PO Box 2240
                   Burlington, NC 27216


                   Laura S. Faussie
                   c/o Fraser Trebilcock, Davis & Dunlap, P
                   One Woodward Ave., Ste. 1550
                   Detroit, MI 48226


                   Law Offices of Timothy M. Sullivan
                   25651 Detroit Rd., Ste. 203
                   Cleveland, OH 44145


                   Legal Stream Inc
                   15280 METCALF AVE
                   Shawnee Mission, KS 66223


                   Michigan Institute for Advanced Surgery
                   PO Box 636287
                   Cincinnati, OH 45263-6287


                   Michigan Resonance Imaging
                   355 Barclay Circle Suite A
                   Rochester, MI 48307


                   NPAS Inc.
                   PO Box 99400
                   Louisville, KY 40269


                   Oxford Bank
                   60 S. Washington
                   P.O. Box 17
                   Oxford, MI 48371


                   Paypal
                   PO Box 71202
                   Charlotte, NC 28272


                   Petcalls Management, LLC
                   1514 Washington Ave., Ste. 202
                   Detroit, MI 48226

19-49086-mar   Doc 1   Filed 06/18/19   Entered 06/18/19 14:37:12   Page 66 of 68
                   Quickbooks
                   c/o Intuit Inc
                   2632 Marine Way Mountain View
                   Mountain View, CA 94043


                   Retrieval-Masters Creditors Bureau, Inc.
                   4 Westchester Plaza, Suite 110
                   Elmsford, NY 10523


                   Riverfront Apartements
                   250 Riverfront Dr
                   Detroit, MI 48226


                   RMCB Collection Agency
                   4 Westchester Plaza, Suite 110
                   Elmsford, NY 10523


                   Square
                   1455 Market Street
                   San Francisco, CA 94103


                   St. Joseph Mercy Oakland
                   44405 Woodward Avenue
                   Pontiac, MI 48341-5023


                   Stroble & Sharp
                   300 E. Long Lake Rd., Ste. 200
                   Bloomfield Hills, MI 48304


                   TG Investment Capital Inc.
                   140 E 2nd St
                   Flint, MI 48502


                   Third Judicial Circuit Court
                   2 Woodward Ave.
                   Detroit, MI 48226


                   Three C's Landscaping
                   32124 Utica Rd
                   Fraser, MI 48026


                   Town Partners, LLC
                   1514 Washington Blvd
                   Detroit, MI 48226


19-49086-mar   Doc 1   Filed 06/18/19   Entered 06/18/19 14:37:12   Page 67 of 68
                   United Collect Bureau, Inc.
                   5620 Southwyck Blvd., Ste. 206
                   Toledo, OH 43614


                   Wells Fargo
                   MAC M 8235-040
                   700 Vista Dr.
                   West Des Moines, IA 50266




19-49086-mar   Doc 1   Filed 06/18/19   Entered 06/18/19 14:37:12   Page 68 of 68
